           Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF VERMONT

 RICHARD WEST and JOSEPH
 BRUYETTE, individually and on behalf of a
 class of similarly situated persons;

           Plaintiffs,

                   v.

 MICHAEL SMITH, Vermont Secretary of
                                                        CIVIL ACTION NUMBER: 2:19-cv-81
 Human Services, JANE DOE, Vermont
 Deputy Secretary of Human Services,
 JAMES BAKER, Vermont Department of
 Corrections Commissioner, JOHN DOE,
 Vermont Department of Corrections Health
 Services Director, in their official capacities,
 and CENTURION OF VERMONT, LLC,

           Defendants.

                          ANSWER TO CLASS ACTION COMPLAINT

          Defendant Centurion of Vermont, LLC, (“Centurion”) files this Answer and Defenses to

Plaintiffs’ Complaint and states:

                                        GENERAL DENIAL

          Centurion affirmatively denies that it violated any duty allegedly owed to Plaintiffs under

the Constitution and laws of the United States, or under the Constitution and laws of any state

including the State of Vermont. Further, any allegation not specifically admitted below is hereby

denied.

                                              ANSWER
          Centurion responds to the Complaint, paragraph-by-paragraph, as follows:

          Centurion denies all of the allegations in the unnumbered opening paragraph of Plaintiffs’

Complaint. Specifically, Centurion denies that it engages in a practice to withhold medicines from

inmates with chronic Hepatitis C Virus (chronic HCV) for nonmedical reasons, and further denies

                                                    1
            Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 2 of 24




any implication that Centurion fails to meet applicable standards of care. Additionally, Centurion

denies Plaintiffs’ allegation that Centurion refuses to treat patients with chronic HCV to save

money or that Centurion’s policy or practice violates any duty under the Constitution of the United

States or the State of Vermont.

                                        INTRODUCTION

       1.       Denied as stated.

       2.       Denied as stated.

       3.       Denied.

       4.       Denied.

       5.       Centurion admits that it provides contractually specified health-care services to

inmates throughout the State of Vermont pursuant to a contract with the Vermont Department of

Corrections (“VDOC”). Centurion denies all other allegations in this paragraph.

       6.       Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       7.       Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       8.       Centurion lacks the information necessary to admit or deny the allegation in the

first sentence of this paragraph that all members of the putative class have a certain life expectancy

and have made a request for direct acting antiviral medication (DAAs), and therefore denies those

allegations on that basis. Centurion denies all other allegations in this paragraph.

       9.       Denied.

       10.      Denied.

       11.      Denied.



                                                  2
            Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 3 of 24




       12.      Denied.

       13.      Denied.

       14.      Centurion denies that Plaintiffs are entitled to any relief in this action.

       15.      Centurion lacks the information necessary to admit or deny the allegation in this

paragraph, and therefore denies the allegations on that basis.

                                  JURISDICTION AND VENUE

       16.      This paragraph contains legal conclusions and citations to which no response is

required.

       17.      Centurion admits that this Court has jurisdiction over this civil action. Centurion

denies all other allegations in this paragraph.

       18.      Centurion admits that venue is proper in this Court. Centurion denies all other

allegations in this paragraph.

                                              PARTIES

       A.       Plaintiffs

       19.      Centurion admits that Plaintiff Richard West was in the custody of the Vermont

Department of Corrections (“DOC”) when the Complaint was filed. Centurion denies all other

allegations in this paragraph.

       20.      Centurion admits that Plaintiff Joseph Bruyette was in the custody of the Vermont

Department of Corrections (“DOC”) when the complaint was filed. Centurion denies all other

allegations in this paragraph.

       B.       Defendants

       21.      The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.



                                                   3
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 4 of 24




       22.     The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       23.     The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       24.     The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       25.     Centurion admits that, as a contracted healthcare provider for DOC, it is deemed to

be a state actor. Centurion denies all other allegations in this paragraph.

                                  FACTUAL ALLEGATIONS

       A.      HCV is a Highly Communicable Life-Threatening Disease

       26.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       27.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       28.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       29.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       30.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       31.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.




                                                  4
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 5 of 24




       32.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       33.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       34.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       35.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       36.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       37.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       38.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       39.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       40.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       41.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       42.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.




                                                5
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 6 of 24




       43.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       44.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       45.     This paragraph contains legal conclusions, along with Plaintiffs’ characterizations

of certain medical conditions and public health matters, which Centurion denies as stated.

       46.     Denied.

       B.      The Hepatitis C Epidemic Is a Widespread, Growing Crisis

       47.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       48.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       49.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       50.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       51.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       52.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       53.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.




                                                6
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 7 of 24




       54.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       55.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       56.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       57.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       58.     The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       C.      Chronic HCV Can Now Be Effectively Cured

       59.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       60.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       61.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       62.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       63.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       64.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.



                                                 7
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 8 of 24




       65.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       D.      DAA Treatment is the Standard of Care for Nearly All People with Chronic
               HCV

       66.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       67.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       68.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       69.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       70.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       71.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated

       72.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       73.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated.

       74.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated. The declaration referenced in this

paragraph speaks for itself.




                                                8
          Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 9 of 24




       75.     This paragraph contains Plaintiffs’ characterizations of certain medical conditions

and public health matters, which Centurion denies as stated. Centurion specifically denies that it

has violated the standard of care with respect to its treatment of Plaintiffs or any putative class

member.

       E.      The Defendant’s Policy or Practice Unconstitutionally Denies to or Withholds
               from Plaintiffs and the Putative Class Treatment for Chronic HCV

               1.      Vermont Law

       76.     This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The statutes cited by Plaintiffs in this paragraph speak for themselves. To the extent a

further response is required, Centurion denies the allegations as stated.

       77.     This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The policies cited by Plaintiffs in this paragraph speak for themselves. To the extent

a further response is required, Centurion denies the allegations as stated.

       78.     This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The statute cited by Plaintiffs in this paragraph speaks for itself. To the extent a further

response is required, Centurion denies the allegations as stated.

       79.     This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The statute cited by Plaintiffs in this paragraph speaks for itself. To the extent a further

response is required, Centurion denies the allegations as stated.




                                                  9
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 10 of 24




       80.     This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The statute cited by Plaintiffs in this paragraph speaks for itself. To the extent a further

response is required, Centurion denies the allegations as stated.

       81.     This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The statute cited by Plaintiffs in this paragraph speaks for itself. To the extent a further

response is required, Centurion denies the allegations as stated.

               2.      The Defendants’ Recent Policy or Practice of Rationing and Denying DAA
                       Treatment

       82.     The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       83.     This paragraph contains Plaintiffs’ arguments and conclusions about the meaning

and applicability of certain policies and guidelines, which Centurion denies.

       84.     Denied as stated.

       85.     This paragraph contains Plaintiffs’ arguments and conclusions about the meaning

and applicability of certain policies and guidelines, which Centurion denies.

       86.     This paragraph contains Plaintiffs’ arguments and conclusions about the meaning

and applicability of certain policies and guidelines, which Centurion denies.

       87.     This paragraph contains Plaintiffs’ legal arguments about controlling standards of

care, which Centurion denies as stated.

       88.     This paragraph contains Plaintiffs’ arguments and conclusions about the meaning

and applicability of certain policies and guidelines, which Centurion denies.




                                                  10
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 11 of 24




        89.     This paragraph contains Plaintiffs’ legal arguments about controlling standards of

care, which Centurion denies as stated.

        90.     This paragraph contains Plaintiffs’ arguments and conclusions about the meaning

and applicability of certain policies and guidelines, which Centurion denies.

        91.     This paragraph contains Plaintiffs’ arguments and conclusions about the meaning

and applicability of certain policies and guidelines, which Centurion denies.

                3.       The Defendants Know Chronic HCV is a Serious Medical Condition that
                         Places Inmates at Substantial Risk of Harm, but Deny or Withhold
                         Treatment Anyway

        92.     The declaration referenced in this paragraph speaks for itself. Centurion denies the

allegations as stated.

        93.     Denied.

        94.     Denied.

        95.     Denied.

        96.     Denied.

        97.     Denied.

        98.     Denied.

        99.     Denied.

        100.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

        101.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

        102.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.



                                                 11
        Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 12 of 24




       103.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       104.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       105.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       106.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       107.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       108.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       109.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       110.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       111.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       112.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       113.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.




                                                 12
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 13 of 24




       114.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       115.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       116.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       117.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       118.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

       119.    The allegations in this paragraph are not directed at Centurion, and therefore, no

response is required. To the extent a further response is required, Centurion denies the allegations.

               4.         Defendants’ Current Policy for Chronic HCV Treatment Categorically
                          Denies DAAs to Hundreds of Inmates.

       120.    Denied.

       121.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       122.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       123.    Denied.

       124.    Denied.

       125.    Denied.




                                                 13
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 14 of 24




       F.      The Underlying Reason for DOC’s Policy or Practice is Cost

       126.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       127.    Denied.

       128.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       129.    Denied.

       130.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       131.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       132.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       133.    Denied as stated.

       134.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       135.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       136.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       137.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.




                                            14
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 15 of 24




       138.    The documents referenced in this paragraph speak for themselves. Centurion

denies the allegations.

       139.    Denied.

       140.    Denied.

                          ALLEGATIONS BY NAMED PLAINTIFFS

       A.      RICHARD WEST

       141.    Admitted only as of the date on which this complaint was filed and based upon

information and belief.

       142.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       143.    Denied.

       144.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       145.    Centurion denies that it has refused to treat Richard West. Centurion lacks the

information necessary to admit or deny the other allegations in this paragraph, and therefore denies

the remaining allegations on that basis.

       146.    Centurion denies that is has withheld treatment from Richard West. Centurion

lacks the information necessary to admit or deny the other allegations in this paragraph, and

therefore denies the remaining allegations on that basis.

       147.    Denied.

       148.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.




                                                15
        Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 16 of 24




       149.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       150.    Centurion denies that it has refused treatment to Richard West. Centurion lacks the

information necessary to admit or deny the other allegations in this paragraph, and therefore denies

the remaining allegations on that basis.

       151.    Centurion denies that it has refused treatment to Richard West. Centurion lacks the

information necessary to admit or deny the other allegations in this paragraph, and therefore denies

the remaining allegations on that basis.

       152.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       153.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       154.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       155.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       156.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       157.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       158.    Denied.

       159.    Denied.

       160.    Denied.



                                                16
        Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 17 of 24




       161.    Denied.

       B.      JOSEPH BRUYETTE

       162.    Admitted only as of the date on which this complaint was filed and based upon

information and belief.

       163.    Admitted only as of the date on which this complaint was filed and based upon

information and belief.

       164.    Admitted upon information and belief.

       165.    Admitted upon information and belief.

       166.    Centurion admits only that, when the complaint was filed, Plaintiff Bruyette had

been diagnosed with chronic HCV. Since the complaint was filed, Plaintiff Bruyette has received

successful DAA treatment. Centurion specifically denies that Plaintiff Bruyette currently suffers

from chronic HCV. Centurion lacks the information necessary to admit or deny the allegations

regarding Plaintiff Bruyette’s life expectancy.

       167.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       168.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       169.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       170.    Centurion denies that it has refused to treat Joseph Bruyette. Centurion lacks the

information necessary to admit or deny the other allegations in this paragraph, and therefore denies

the remaining allegations on that basis.




                                                  17
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 18 of 24




       171.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       172.    Centurion denies that it has refused to treat Joseph Bruyette. Centurion lacks the

information necessary to admit or deny the other allegations in this paragraph, and therefore denies

the remaining allegations on that basis.

       173.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       174.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       175.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       176.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       177.    Centurion lacks the information necessary to admit or deny the allegations in this

paragraph, and therefore denies the allegations on that basis.

       178.    Denied.    Plaintiff Bruyette has received successful DAA treatment since the

Complaint was filed.

       179.    Denied.    Plaintiff Bruyette has received successful DAA treatment since the

Complaint was filed.

                               CLASS ACTION ALLEGATIONS

       180.    Centurion reasserts and incorporates its answers to paragraphs 1 through 179 of the

Complaint as if fully set forth herein.




                                                18
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 19 of 24




        181.    Denied, including all subparts. Centurion denies that this civil action should be

certified as a class action.

        182.    Denied.

        183.    Denied.

        184.    Denied.

        185.    Denied, including all subparts.

        186.    Denied.

        187.    Denied.

                                      CAUSES OF ACTION

         Count I – Eighth and Fourteenth Amendments to the U.S. Constitution via
                                    42 U.S.C. § 1983

        188.    Centurion reasserts and incorporates its answers to paragraphs 1 through 187 of the

Complaint as if fully set forth herein.

        189.    Denied.

        190.    Denied.

        191.    Denied.

            Count II – Americans With Disabilities Act, 42 U.S.C. §§ 12131, et seq.

        192.    Centurion reasserts and incorporates its answers to paragraphs 1 through 191 of the

Complaint as if fully set forth herein.

        193.    This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The statutes cited by Plaintiffs in this paragraph speak for themselves. To the extent a

further response is required, Centurion denies the allegations as stated.




                                                  19
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 20 of 24




        194.    This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The statute cited by Plaintiffs in this paragraph speaks for itself. To the extent a further

response is required, Centurion denies the allegations as stated.

        195.    This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. The statute cited by Plaintiffs in this paragraph speaks for itself. To the extent a further

response is required, Centurion denies the allegations as stated.

        196.    This paragraph contains Plaintiffs’ legal arguments and conclusions about the

meaning and applicability of certain laws and policies, which do not require a response by

Centurion. To the extent a further response is required, Centurion denies the allegations as stated.

        197.    Denied.

        198.    Denied.

        199.    Denied.

        200.    Denied.

        201.    Denied.

                                     PRAYER FOR RELIEF

        Centurion denies the allegations in the un-numbered paragraph following paragraph 201,

beginning with “WHEREFORE”, including all subparts, and specifically denies that Plaintiffs are

entitled to any relief.

                                         FIRST DEFENSE

        The Complaint fails to state a claim upon which relief may be granted.




                                                  20
           Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 21 of 24




                                        SECOND DEFENSE

          Centurion is entitled to, and hereby formally pleads and asserts, its qualified and official

immunities, both state and federal common law and statutory as well as any defenses or other

provisions or requirements of the Vermont Tort Claims Act, Vt. Stat. Ann. Tit. 12, § 5601 et seq.

to any and all claims alleged against it in the Complaint as to both suit and liability, and regardless

of whether said claims are alleged under state or federal law.

                                          THIRD DEFENSE

          Plaintiffs’ alleged injuries, if any, were not proximately caused by any action or inaction

of defendants, were the results of their own action(s) or inaction(s), and/or the action(s) or

inaction(s) of third-persons for whom defendants may not be held liable.

                                        FOURTH DEFENSE

          Some or all of plaintiffs’ claims are barred by the applicable statute of limitations and/or

laches.

                                          FIFTH DEFENSE

          Some or all of plaintiffs’ claims are barred by their lack of standing, the doctrine of

mootness, because they are not ripe for judicial review, and/or are insufficient so as to warrant an

award of injunctive or declaratory relief. In particular, but without limiting this affirmative defense

in any way, any claims for declaratory or injunctive relief against Centurion will become moot as

of the date on which its contract with VDOC expires.

                                          SIXTH DEFENSE

          Some or all of plaintiffs’ claims are barred for failure to exhaust administrative remedies.




                                                   21
         Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 22 of 24




                                      SEVENTH DEFENSE

       Centurion affirmatively pleads all defenses to which it is, or may become, entitled to

through discovery in this action, under 20 U.S.C. §§ 1400 et seq., 42 U.S.C. § 1983, 42 U.S.C. §§

12131 et seq., the Prison Litigation Reform Act, and/or any other provisions of federal or state

law.

                                       EIGHTH DEFENSE

       Plaintiffs’ claims are barred by the Eleventh Amendment to the United States Constitution.

                                        NINTH DEFENSE

       Some or all of plaintiffs’ claims are barred by the doctrines of unclean hands, waiver and/or

estoppel, and/or res judicata.

                                        TENTH DEFENSE

       After the date on which its contract with VDOC expires, Centurion will no longer be a

proper party defendant in this injunctive relief proceeding and, as a result, should be dismissed.

                                     ELEVENTH DEFENSE

       Centurion affirmatively asserts all defenses which are available, or may become available

through further discovery, pursuant to Fed. R. Civ. P. 8(c) and/or 12(b).

       FOR THESE REASONS, Defendant Centurion of Vermont, LLC respectfully requests that

its answer and defenses to Plaintiffs’ Complaint be received and moves the Court for dismissal of

the complaint with prejudice, at Plaintiffs’ sole cost.




                                                 22
        Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 23 of 24




DATED at Burlington, Vermont, this 22nd day of June, 2020.

                                                  Respectfully Submitted,

                                                  CENTURION OF VERMONT, LLC

                                          By:     /s/ Pamela L.P. Eaton
                                                  Stephen J. Soule, Esq.
                                                  Pamela L.P. Eaton, Esq.
                                                  PAUL FRANK + COLLINS P.C.
                                                  PO Box 1307
                                                  Burlington, VT 05402-1307
                                                  (802) 658-2311
                                                  SSoule@pfclaw.com
                                                  PEaton@pfclaw.com

                                                  Michael Bentley, Esq.
                                                  Molly Walker, Esq.
                                                  Bradly Arant Boult Cummings LLP
                                                  188 E Capitol Street, Suite 1000
                                                  Jackson, MS 39201
                                                  (601) 948-8000
                                                  mbentley@bradley.com
                                                  mmwalker@bradley.com

                                                  Attorneys for Centurion of
                                                  Vermont, LLP




                                             23
          Case 2:19-cv-00081-wks Document 72 Filed 06/22/20 Page 24 of 24




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 22, 2019, I electronically filed the foregoing Answer to Class
Action Complaint with the Clerk of the Court using the CM/ECF system. The CM/ECF system
will provide service of such filing via Notice of Electronic Filing to the following NEF parties:


 James A. Valente, Esq.                            Jared C. Bianchi, Esq.
 Costello, Valente & Gentry, P.C.                  Assistant Attorney General
 51 Putney Road, PO Box 483                        280 State Drive, HC2N
 Brattleboro, VT 05302-4832                        Waterbury, VT 05671-2080


 James M. Diaz, Esq.                               Robert LaRose, Esq.
 Lia N. Ernst, Esq.                                Senior Assistant Attorney General
 ACLU Foundation of Vermont                        280 State Drive, HC2N
 PO Box 277                                        Waterbury, VT 05671-2080
 Montpelier, VT 05601-0277


 Kevin Costello, Esq.                              Michael Bentley, Esq.
 Center for Health Law & Policy Information        Molly Walker, Esq.
 Harvard Law School                                Bradly Arant Boult Cummings LLP
 1585 Massachusetts Avenue                         One Jackson Place
 Cambridge, MA 02138                               188 E Capitol Street, Suite 100
                                                   Jackson, MS 39201



DATED: June 22, 2019.
                                                      BY:          /s/ Pamela L.P. Eaton
                                                            Pamela Lynn Peters Eaton, Esq.
                                                            PO Box 1307
                                                            Burlington, VT 05402-1307
                                                            802.658.2311
                                                            peaton@pfclaw.com

                                                     Attorneys for Defendant
                                                     Centurion of Vermont, LLC
7925275_4:11981-00310




                                                24
